                                             Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 1 of 22




                                   1

                                   2

                                   3
                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            I.R.,1
                                   7                                                               Case No. 3:19-cv-05934-JCS
                                                              Plaintiff,
                                   8                                                               ORDER REGARDING CROSS
                                                        v.                                         MOTIONS FOR SUMMARY
                                   9                                                               JUDGMENT
                                            ANDREW SAUL,
                                  10                                                               Re: Dkt. Nos. 14, 23
                                                              Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13   I.            INTRODUCTION

                                  14                 Plaintiff I.R. brings this action challenging the final decision of Defendant Andrew Saul,

                                  15   Commissioner of Social Security (the “Commissioner”), denying I.R.’s application for disability

                                  16   benefits after a hearing before an administrative law judge (“ALJ”). The parties filed cross

                                  17   motions for summary judgment pursuant to Civil Local Rule 16-5. For the reasons discussed

                                  18   below, I.R.’s motion is GRANTED in part, the Commissioner’s motion is DENIED, and the

                                  19   matter is REMANDED for further administrative proceedings consistent with this order.2

                                  20   II.           BACKGROUND

                                  21                 I.R.’s filed a previous application for benefits on March 3, 2015, alleging a disability onset

                                  22   date of March 1, 2010. See Admin. Record (“AR,” dkt. 13) at 87. The Commissioner denied that

                                  23   application, and ALJ Arthur Zeidman upheld the Commissioner’s denial on May 3, 2017. Id. at

                                  24   84–95. I.R. did not appeal ALJ Zeidman’s decision.

                                  25
                                       1
                                  26     Because opinions by the Court are more widely available than other filings, and this order
                                       contains potentially sensitive medical information, this order refers to Plaintiff only by her initials.
                                  27   This order does not alter the degree of public access to other filings in this action provided by Rule
                                       5.2(c) of the Federal Rules of Civil Procedure and Civil Local Rule 5-1(c)(5)(B)(i).
                                       2
                                  28     The parties have consented to the jurisdiction of a magistrate judge for all purposes pursuant to
                                       28 U.S.C. § 636(c).
                                          Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 2 of 22




                                   1          On May 25, 2017, I.R. filed her present application for disability benefits, alleging a

                                   2   disability onset date of the same day. Id. at 15. I.R. claims that she suffers from hypertension

                                   3   (high blood pressure), type 2 diabetes, diabetic neuropathy (nerve damage caused by her diabetes),

                                   4   restless leg syndrome, trigger finger in both thumbs, pain in both hands, and a torn retina in her

                                   5   left eye. See, e.g., id. at 105, 115, 132, 141, 223, 235, 241, 243–44, 269, 273. The Commissioner

                                   6   initially denied her application on October 4, 2017, and denied it again on reconsideration on

                                   7   October 26, 2017. Id. at 15, 100–12, 114–26, 132–37, 141–46. On November 3, 2017, I.R. filed a

                                   8   written request for a hearing before an ALJ, see id. at 147, and she testified at the hearing on

                                   9   August 23, 2018, see id. at 27–54. On November 13, 2019, ALJ E. Alis upheld the

                                  10   Commissioner’s denial of benefits, see id. at 15–22, and the Appeals Council denied review on

                                  11   July 26, 2019, see id. at 1–6. On September 23, 2019, I.R. filed the present action challenging the

                                  12   Commissioner’s final decision. See Compl. (dkt. 1).
Northern District of California
 United States District Court




                                  13        A.    Medical Records

                                  14          The following summary of I.R.’s medical records focuses on records identified by the

                                  15   parties and the ALJ and relevant to her alleged disability. Specifically, the Court focuses on

                                  16   records related to I.R.’s ability to use her hands, to stand or walk for extended periods of time, and

                                  17   to lift and carry weight. Accordingly, this summary is not intended as a complete recitation of

                                  18   either the administrative record or I.R.’s medical history. The record includes six categories of

                                  19   relevant treatment records.

                                  20          First, on June 1, 2015, prior to the Commissioner’s denial of I.R.’s previous application of

                                  21   benefits, Robert Tang, MD, conducted a consultative examination. AR at 277–82. His notes

                                  22   indicate that I.R. had a hysterectomy in July 2009 and three follow-up surgeries for “fibroids

                                  23   and . . . postoperative infection,” though the cause of each surgery was “not clear to [I.R.]” Id. at

                                  24   277. Dr. Tang diagnosed I.R. with “decreased lifting and chronic discomfort” due to this “series

                                  25   of four surgeries for hysterectomy and postoperative infection,” and he assessed her as limited to

                                  26   lifting and carrying “up to 10 pounds occasionally and 10 pounds frequently.” Id. at 279; see id. at

                                  27   277 (observing that I.R. “obviously has lifting restrictions and chronic discomfort” related to the

                                  28   “repeated surgeries and postoperative courses”). While Dr. Tang also observed that I.R. has a
                                                                                         2
                                           Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 3 of 22




                                   1   “history of right foot neuropathy” related to her diabetes, his assessment indicated that I.R. could

                                   2   “stand without limitations” and “walk up to six hours.” Id. at 279; see id. at 279–80.

                                   3          Second, between August 2015 and March 2017, I.R. regularly visited the Highland

                                   4   Wellness Adult Medicine Clinic. See id. at 283–352, 310-33, 360–403.3 I.R. was initially seen for

                                   5   her diabetes and high blood pressure, but she also complained of pain and triggering in her left

                                   6   thumb during a November 2015 visit, when Natalie Vizcarra, PA, assessed her with trigger finger.

                                   7   Id. at 288. During each of her five follow-up visits between December 2015, and August 2016,

                                   8   primarily with Sancia Ferguson, MD, I.R. again complained of pain and triggering in her left

                                   9   thumb, and during two visits in May and August 2016, I.R. also complained of pain in her right

                                  10   thumb and “a brief episode of numbness in the fingers of her right hand.” Id. at 293, 298–99, 301,

                                  11   304, 308, 311, 313–14, 316–17. Because I.R.’s “chronic” left thumb pain had not been

                                  12   “adequately controlled by acetaminophen and exercises,” Dr. Ferguson referred I.R. for a steroid
Northern District of California
 United States District Court




                                  13   injection in her left thumb. Id. at 317; see id. at 311, 316–17, 321. On August 11, 2016, I.R.

                                  14   received the injection, see id. at 323–27, and the notes from I.R.’s subsequent September 2016

                                  15   visit indicate that I.R. had experienced “significant improvement” with her left thumb and was

                                  16   “able to flex [it] without difficulty,” though she had also developed “some new symptoms” with

                                  17   her right thumb. Id. at 328; see id. at 331–32. Although I.R. returned to the clinic in December

                                  18   2016 and March 2017, it appears that she did not receive further treatment for her hand pain

                                  19   during those visits. See generally id. at 360–73. The clinic’s records from this period also do not

                                  20   appear to reference any symptoms or diagnoses affecting I.R.’s lower extremities, other than foot

                                  21   pain from stepping on a metal cord splitter in the fall of 2018. See id. at 288–89; see generally id.

                                  22   at 283–352; 360–403.

                                  23          Third, on September 11, 2017, after the previous ALJ had affirmed the Commissioner’s

                                  24   denial of I.R.’s previous application for benefits and I.R. had filed her present application, Eugene

                                  25   McMillan, MD, conducted a consultative evaluation. See id. at 428–34. With respect to I.R.’s

                                  26
                                       3
                                  27     The medical records from I.R.’s May 2, August 1, August 11, and September 29, 2016 visits
                                       appear in the administrative record twice. Compare AR at 310–33, with id. at 374–98. For ease
                                  28   of reference, the Court cites them using the page numbers of their first appearances in the
                                       administrative record.
                                                                                         3
                                           Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 4 of 22




                                   1   thumbs, Dr. McMillan observed no triggering, no redness, and no thickening of the flexor tendons.

                                   2   Id. at 431. He found that I.R. a grip strength of 28 kilograms in her right hand and 20 kilograms in

                                   3   her left hand. Id. He also observed that I.R. had “decreased vibration sense in her toe tips” and

                                   4   decreased ankle jerk reflexes, but he otherwise recorded no abnormalities related to I.R.’s lower

                                   5   extremities. Id. Dr. McMillan concluded that I.R. has high blood pressure, type 2 diabetes,

                                   6   diabetic neuropathy of her lower extremities, and “arthritis of thumb.” Id. According to his

                                   7   assessment, I.R. has the ability to lift and carry 50 pounds occasionally and 25 pounds frequently;

                                   8   to stand or walk for six hours out of an eight-hour workday; to engage in activities that require

                                   9   stooping, kneeling, or crouching for at least one third of the workday; and to use her hands for

                                  10   gripping occasionally, but without limitation on fine manipulations. Id.

                                  11          Fourth, on October 4, 2017, Kyung Lee, MD, a state examiner, opined that I.R. is capable

                                  12   of medium work; of lifting and carrying 50 pounds occasionally and 25 pounds frequently; of
Northern District of California
 United States District Court




                                  13   standing or walking six hours out of an eight-hour workday; and of occasionally handling and

                                  14   fingering with her left hand. Id. at 106–10. On October 25, 2017, H. Samplay, MD, another state

                                  15   examiner, agreed with Dr. Lee’s assessment. Id. at 120–24. Dr. Samplay noted that although I.R.

                                  16   had “alleged generalized body pain and worsening of nerve damage” at the reconsideration stage,

                                  17   there were “no additional [medical records] for review.” Id. at 123. Additionally, Drs. Lee and

                                  18   Samplay acknowledged that the assessments of I.R.’s abilities by Drs. Tang and McMillan were

                                  19   more restrictive, but they did not explain why they disagreed with those assessments, aside from

                                  20   boilerplate language indicating that they were “without substantial support from the medical

                                  21   source[s] who made [them], which renders [them] less persuasive.” Id. at 110, 124.

                                  22          Fifth, I.R. visited the Eastmont Wellness Podiatry Clinic in January and March 2018 for

                                  23   treatment related to her diabetes.4 Id. at 436–46; 451–62. The notes from the former visit indicate

                                  24   that I.R. reported that she was experiencing numbness and tingling in her feet and that she had

                                  25   experienced these symptoms for a couple of years. Id. at 436. Randolph Wright, DPM, assessed

                                  26
                                  27   4
                                         The medical records from I.R.’s March 2017 visit appear in the administrative record twice.
                                  28   Compare AR at 441–46, with id. at 457–62. Again, the Court cites them using the page numbers
                                       of their first appearances in the administrative record.
                                                                                          4
                                           Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 5 of 22




                                   1   I.R. with diabetic neuropathy, see id., but his examination revealed no abnormal findings, see id.

                                   2   at 439. At the follow-up visit, Dr. Wright assessed I.R. with pain in her toes on both feet and a

                                   3   fungus infection in both of her big toes, and he debrided her toenails. Id. at 441. But aside from

                                   4   the fungus infection, Dr. Wright’s second examination revealed no abnormal findings. Id. at 444.

                                   5   Although Dr. Wright scheduled a follow-up visit nine weeks later, the administrative record does

                                   6   not include records from any follow-up visit. See id. at 441, 445.

                                   7          Sixth, in July 2018, I.R. again visited the Highland Wellness Adult Medicine Clinic for

                                   8   follow-up laboratory tests.5 AR at 463–82. The notes from this visit indicate that I.R. complained

                                   9   of “[b]ilateral foot tingling” or “numbness,” and that these symptoms were likely caused by I.R.’s

                                  10   diabetes. Id. at 465, 467.

                                  11        B.    Administrative Hearing

                                  12          ALJ E. Alis held a hearing on August 23, 2018. AR at 27–54 (transcript). I.R. appeared
Northern District of California
 United States District Court




                                  13   with an attorney. See id.

                                  14          In response to questions from the ALJ, I.R. testified that she had last worked as a cashier at

                                  15   a Popeye’s Chicken restaurant until approximately March 1, 2010, when she was laid off because

                                  16   “business was slow.” Id. at 31. Subsequently, I.R. applied for other jobs, “[l]ike other cashier

                                  17   jobs, [or] anything that [she] could possibly get” given her inability to lift “more than ten pounds

                                  18   because of the surgery [she] had in ’09.” Id. at 32. When asked whether she could perform a

                                  19   cashier job if offered one, I.R. explained that she “can’t stand long” but also agreed that she

                                  20   “probably could” if she could use a stool to alternate between sitting and standing. Id.

                                  21          In response to questions from her attorney, I.R. testified that while she worked at Popeye’s,

                                  22   she was on her feet most of the day, “walking and standing,” primarily taking orders and handling

                                  23   food. Id. at 34; see id. at 33. Further, I.R. testified that since the previous ALJ had held his

                                  24   hearing on her previous application for benefits (on December 6, 2016), she had developed

                                  25   numbness, tingling, and pain in her feet as a result of her diabetes. Id. at 34–35. I.R. explained

                                  26
                                  27   5
                                         Some of the medical records from this visit also seem to appear in the administrative record
                                  28   twice. Compare AR at 465–70, with id. at 471–78. Once again, the Court cites them using the
                                       page numbers of their first appearances in the administrative record.
                                                                                        5
                                          Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 6 of 22




                                   1   that these symptoms prevent her from standing or walking for long periods of time, and she

                                   2   estimated that she needs to sit down and rest after standing in one place for twenty minutes or after

                                   3   walking for forty minutes. Id. at 34–35. I.R. also explained that she avoids lifting more than ten

                                   4   pounds, and she has others help her with anything “that would have to do with lifting,” such as

                                   5   bringing in the groceries. Id. at 36. Additionally, I.R. testified that she experiences pain in both

                                   6   hands with worse pain in her left hand—due to trigger finger in her left thumb—and cramping in

                                   7   her fingers on both hands—potentially due to arthritis. Id. at 36–37. I.R. explained that she does

                                   8   chores around the house, but the cramping in her hands has caused her to drop dishes in the sink

                                   9   while washing them and prevents her from cleaning for extended periods of time. Id. at 37–39.

                                  10          In response to further questioning by the ALJ, I.R. clarified that she does not lift more than

                                  11   ten pounds because her gynecologist told her not to do so in 2010 after her hysterectomy, post-

                                  12   operation infection, and follow-up surgeries to avoid causing a hernia. Id. at 41, 44–45. When the
Northern District of California
 United States District Court




                                  13   ALJ asked I.R. what was preventing her from working, I.R. identified her hands, her feet, and her

                                  14   diabetes. Id. at 41. Although the August 2016 steroid shot “helped a lot” with the trigger finger in

                                  15   her left thumb, she testified that she has not received any additional shots in part due to a concern

                                  16   that doing so might damage her bones. Id. at 42; see id. at 41, 44. She explained that when her

                                  17   finger locks up—usually in the mornings, approximately five to six times a week—she cannot

                                  18   grab onto things, like utensils, and she avoids trying to pick things up so she will not drop them.

                                  19   Id. at 42–43. I.R. testified that although she dresses herself, she often has difficulty completing

                                  20   tasks like putting on earrings, buttoning small buttons, and picking up coins due to the problems

                                  21   with her hands. Id. at 45–46.

                                  22          A vocational expert, Christopher Salvo (the “VE”), appeared by telephone. Id. at 15, 28,

                                  23   47–53. In response to more questions from the ALJ, I.R. explained that while she worked at

                                  24   Popeye’s, the heaviest she had to lift was “maybe three pounds”—“like light boxes with like cups

                                  25   in it”—and that she was on her feet “[a]ll day.” Id. at 48. The VE classified I.R.’s past relevant

                                  26   work as the occupation of fast food worker, which is light work, both generally and as actually

                                  27   performed. Id. at 49; see Dictionary of Occupational Titles (“DOT”) 920.587-018, 1991 WL

                                  28   672682. The ALJ then presented the VE with a hypothetical person of I.R.’s age, education, and
                                                                                         6
                                             Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 7 of 22




                                   1   work experience who is limited to lifting or carrying fifty pounds occasionally and twenty-five

                                   2   pounds frequently; to standing or walking six hours out of an eight out workday; to occasionally

                                   3   handling and fingering with the non-dominant hand; and to frequently handling and fingering with

                                   4   the dominant hand. AR at 49–50. The VE testified that such a person could perform I.R.’s past

                                   5   relevant work as a fast food worker and confirmed that his testimony was consistent with the

                                   6   DOT. Id. at 50. When the ALJ asked for “other jobs that would also fit within this hypothetical”

                                   7   at “the medium level,” the VE identified the alternative occupations of hand packager, machine

                                   8   packager, and home attendant, and he again confirmed that his testimony was consistent with the

                                   9   DOT. Id. at 50–51; see DOT 920.685-078 (hand packager), 1991 WL 687942; DOT 920.685-078

                                  10   (machine packager), 1991 WL 687942; DOT 354.377-014 (home attendant), 1991 WL 672933.

                                  11            Next, the ALJ inquired whether same hypothetical person could perform work as a fast

                                  12   food worker if they were limited to light work and to occasionally handling with both hands. AR
Northern District of California
 United States District Court




                                  13   at 51. The VE responded, “No, Your Honor, I believe that a fast food worker needs to more than

                                  14   occasionally handle and finger . . . .” Id. When the ALJ asked whether this testimony was

                                  15   “consistent with the DOT,” the VE responded:

                                  16                   That’s based on my experience in watching people, but I believe . . .
                                                       if I were to look those up, the fast food worker as far as handl[ing],
                                  17                   fingering, and feeling, that it would be consistent with . . . companion
                                                       work such as the Worker Trade Data Book, the Guide for
                                  18                   Occupational Exploration, and other classification of jobs. These are
                                                       books that work with the Dictionary of Occupational Titles and
                                  19                   discuss a wide variety of functions and skills . . . . So, it is consistent
                                                       with those books.
                                  20
                                       Id. 50–51. The ALJ then questioned whether the hypothetical person limited to occasional
                                  21
                                       handling with both hands could perform the alternate occupations of hand packager, machine
                                  22
                                       packager, and home attendant. Id. at 52. The VE responded in the negative, explaining that they
                                  23
                                       would need to have use of one of their hands “more than one-third of the time, more than
                                  24
                                       occasional.” Id. Finally, when the ALJ asked whether the hypothetical person limited to
                                  25
                                       occasional handling with both hands could perform other medium or light jobs, the VE responded
                                  26
                                       that he “believe[d]” that he could identify jobs at the light level, but not at the medium level. Id. at
                                  27
                                       52.
                                  28
                                                                                           7
                                          Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 8 of 22




                                   1        C.    Regulatory Framework for Determining Disability

                                   2          When a claimant alleges a disability and applies to receive Social Security benefits, the

                                   3   ALJ evaluates the claim using a sequential five step process. 20 C.F.R. § 404.1520(a)(4). First, if

                                   4   the claimant has engaged in “substantial gainful activity” during the alleged period of disability,

                                   5   the claimant is not disabled. Id. § 404.1520(a)(4)(i). Second, if the claimant has no “severe

                                   6   medically determinable impairment,” the claimant is not disabled. Id. § 404.1520(a)(4)(ii). Third,

                                   7   if the claimant has an impairment that meets or equals the definition of an impairment specifically

                                   8   listed in the regulations, the claimant is disabled. Id. § 404.1520(a)(4)(iii). Fourth, if—based on

                                   9   the claimant’s residual functional capacity (“RFC”)—the claimant can still perform the claimant’s

                                  10   past relevant work, the claimant is not disabled. Id. § 404.1520(a)(4)(iv). At the fifth and final

                                  11   step, if the claimant cannot perform other work available in the national economy, the claimant is

                                  12   disabled, or if work is available that the claimant could perform, the claimant is not disabled. See
Northern District of California
 United States District Court




                                  13   id. § 404.1520(a)(4)(v). “The claimant bears the burden of proof at Steps One through Four, but

                                  14   the burden shifts to the Commissioner at Step Five.” Barnes v. Berryhill, 895 F.3d 702, 703 n.3

                                  15   (9th Cir. 2018).

                                  16        D.    The ALJ’s Decision

                                  17          First, the ALJ found that I.R. has not engaged in substantial gainful activity since May 25,

                                  18   2017, her alleged disability onset date. AR at 17. Second, the ALJ found that I.R. has the

                                  19   following severe impairments: “diabetes mellitus with diabetic sensory neuropathy of the lower

                                  20   extremities, arthritis/trigger finger of the left thumb, and obesity.” Id. The ALJ determined that

                                  21   I.R.’s high blood pressure is not a severe impairment because it is “stable with medication,”

                                  22   because I.R. did not complain of any related symptoms at the hearing, and because there is no

                                  23   evidence that her high blood pressure limits her ability to perform basic work activities. Id.

                                  24   Additionally, despite I.R.’s testimony that she cannot lift more than ten pounds, the ALJ

                                  25   concluded that I.R.’s “remote history of” hysterectomy and post-operative infections” is not a

                                  26   severe impairment, because there is “nothing in the record to support [I.R.’s] allegation” that her

                                  27   gynecologist told her not to do so, and because there is “no evidence that this impairment

                                  28   continues to affect [I.R.’s] ability to work.” Id. Third, the ALJ found that I.R.’s impairments,
                                                                                         8
                                          Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 9 of 22




                                   1   individually and collectively, do not meet or equal the severity of the impairments specifically

                                   2   listed in the regulations. Id. at 17–18.

                                   3          The ALJ then concluded that I.R. has the RFC to perform medium work, except that she is

                                   4   limited to occasional handling and fingering with her left hand and frequent handling and

                                   5   fingering with her right hand. Id. at 18–21. The ALJ determined that I.R.’s testimony concerning

                                   6   the intensity, persistence, and limiting effects of her symptoms was “not entirely consistent with

                                   7   the medical evidence and the other evidence in the record.” Id. at 19. Regarding I.R.’s reported

                                   8   pain and cramping in her hands, the ALJ stated that I.R. does not currently take pain medications;

                                   9   that she has not sought out a subsequent steroid injection despite the effectiveness of the August

                                  10   2016 injection in her left thumb; that Dr. McMillan’s examination revealed a 28-kilogram grip

                                  11   strength in I.R.’s right hand, a 20-kilogram grip strength in her left hand, no redness or triggering

                                  12   of her thumbs, and no thickening of the flexor tendons; and that I.R.’s treatment records “fail to
Northern District of California
 United States District Court




                                  13   reflect any abnormal findings with regard to [I.R.’s] upper extremities.” Id. Thus, the ALJ

                                  14   concluded that I.R.’s symptoms in her hands are adequately accommodated by limiting her to

                                  15   occasional handling and fingering with her left hand and frequent handling and fingering with her

                                  16   right hand. Id. at 19, 21. With respect to I.R.’s diabetic neuropathy and her claimed numbness,

                                  17   tingling, and pain in her feet, the ALJ stated that I.R. does not currently take any medications to

                                  18   treat her diabetic neuropathy or any pain arising therefrom; that “physical examinations by both

                                  19   [I.R.’s] podiatrist and primary care physician have revealed normal findings, including normal

                                  20   reflexes, strength, and sensation in her feet”; and that Dr. McMillan noted that I.R. could walk

                                  21   without difficulty and that his examination of I.R.’s lower extremities was normal, other than

                                  22   “decreased vibration sense in the tips of [her] toes.” Id. at 19. Consequently, the ALJ concluded

                                  23   that I.R.’s symptoms in her feet are adequately accommodated by limiting her to medium work.

                                  24   Id. at 19, 21. Lastly, the ALJ found “no evidence” that I.R.’s obesity “on its own” impairs her

                                  25   functional abilities; to the extent it “exacerbate[s]” I.R.’s foot pain, the ALJ determined that it, too,

                                  26   is adequately accommodated it by limiting I.R. to medium work. Id. at 20.

                                  27          The ALJ accepted Dr. McMillian’s opinions that I.R. could perform medium work and can

                                  28   only occasionally grip with her left hand. Id. at 20. But he rejected Dr. McMillan’s assessments
                                                                                          9
                                           Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 10 of 22




                                   1   that I.R. can only occasionally grip with her right hand and engage in activities that require

                                   2   stooping, kneeling and crouching. Id. According to the ALJ, these assessments are inconsistent

                                   3   with the remaining medical evidence, including Dr. McMillan’s own examination findings. Id.

                                   4   Similarly, the ALJ observed that Dr. Tang had opined that I.R. was limited to lifting and carrying

                                   5   ten pounds, but the ALJ deemed this opinion “unpersuasive” because it was made almost two

                                   6   years prior to I.R.’s alleged disability onset date and because it is inconsistent with the remaining

                                   7   medical evidence, including Dr. Tang’s own examination findings. Id. Meanwhile, the ALJ

                                   8   found “very persuasive” the two state examiners’ opinions that I.R. could perform “medium work

                                   9   with occasional gross and fine manipulation with the upper left extremity.” Id.

                                  10          Next, the ALJ determined that I.R. is an individual of advanced age, with at least a high

                                  11   school education, with the ability to communicate in English, and whose past relevant work is

                                  12   unskilled. Id. at 21. At the fourth step, the ALJ concluded that I.R. can perform her past relevant
Northern District of California
 United States District Court




                                  13   work, adopting the VE’s opinion that an individual with the RFC that the ALJ assessed can

                                  14   perform the occupation of fast food worker. Id. at 21–22. And at the fifth step, the ALJ

                                  15   alternatively concluded that I.R. can perform other jobs in the national economy, adopting the

                                  16   VE’s opinion that an individual with the assessed RFC can also perform the occupations of hand

                                  17   packager, machine packager, and home attendant. Id. at 22. Accordingly, the ALJ held that I.R. is

                                  18   not disabled as defined by the Social Security Act. Id.

                                  19         E.   The Parties’ Arguments

                                  20                1. Whether the ALJ Failed to Reasonably Reconcile an Apparent Conflict
                                                       Between the VE’s Testimony and the DOT
                                  21
                                              Primarily relying on Lamear v. Berryhill, 865 F.3d 1201 (9th Cir. 2017), and Social
                                  22
                                       Security Ruling (“SSR”) 00-4p, I.R. argues that the ALJ erroneously concluded that she can
                                  23
                                       perform her past relevant work as a fast food worker, because—according to both the DOT and
                                  24
                                       common experience—that job requires handling and fingering “constantly” or “two third of the
                                  25
                                       day.”6 Pl.’s Mot. (dkt. 14) at 10, 11; see id. at 4, 10–12; see also SSR 00-4p, 2000 WL 1898704,
                                  26
                                  27   6
                                          According to the Social Security Administration, “[o]ccasionally” means occurring from very
                                  28   little up to one-third of the time, or generally no more than two hours of an eight-hour workday.
                                       SSR 83-10, 1983 WL 31251, at *5 (Jan. 1, 1983). “Frequent[ly]” means occurring from one-third
                                                                                           10
                                           Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 11 of 22




                                   1   at *2 (Dec. 4, 2000). Similarly, I.R. contends that the ALJ’s alternative conclusions that I.R. can

                                   2   perform work as a hand packager, a machine packager, and a home attendant are erroneous,

                                   3   because each of those occupations also requires “frequent to constant” handling. Pl.’s Mot. 16;

                                   4   see id. at 15–16.7

                                   5          The Commissioner responds that the ALJ properly relied on the VE’s testimony that an

                                   6   individual limited to occasional handling and fingering with their nondominant hand could

                                   7   perform these occupations, because the VE “confirmed his testimony was consistent with the

                                   8   DOT.” Comm’r’s Mot. (dkt. 23) at 4 (citing AR at 21). The Commissione argues that because the

                                   9   DOT does not “specify” whether a fast food worker needs to use their non-dominant hand on an

                                  10   occasional basis, there was no apparent conflict between the VE’s testimony and the DOT for the

                                  11   ALJ to resolve. Id. at 5.

                                  12          Because the ALJ simply asked the VE whether his testimony was consistent with the DOT,
Northern District of California
 United States District Court




                                  13   and because the VE merely responded “yes,” I.R. replies that the ALJ failed to “fully develop the

                                  14
                                  15   to two-thirds of the time, or two to six hours of an eight-hour workday. Id. at *6. Further:

                                  16          Reaching, handling, fingering, and feeling require progressively finer usage of the
                                              upper extremities to perform work-related activities. Reaching (extending the hands
                                  17          and arms in any direction) and handling (seizing, holding, grasping, turning or
                                              otherwise working primarily with the whole hand or hands) are activities required in
                                  18          almost all jobs. Significant limitations of reaching or handling, therefore, may
                                              eliminate a large number of occupations a person could otherwise do. Varying
                                  19          degrees of limitations would have different effects, and the assistance of a VS may
                                              be needed to determine the effects of the limitations. “Fingering” involves picking,
                                  20          pinching, or otherwise working primarily with the fingers. It is needed to perform
                                              most unskilled sedentary jobs and to perform certain skilled and semiskilled jobs at
                                  21          all levels of exertion. As a general rule, limitations of fine manual dexterity have
                                              greater adjudicative significance—in terms of relative numbers of jobs in which the
                                  22          function is required—as the person’s exertional RFC decreases. Thus, loss of fine
                                              manual dexterity narrows the sedentary and light ranges of work much more than it
                                  23          does the medium, heavy, and very heavy ranges of work . . . .

                                  24   SSR 85-15, 1985 WL 56857, at *7 (Jan. 1, 1985).
                                       7
                                         The briefs filed by I.R.’s attorney Josephine Gerrard include a number of errors of grammar and
                                  25   spelling (including at least one instance of I.R.’s name), frequently fail to use quotation marks to
                                       indicate quotations, barely explain some of the arguments raised (for example, citing the “grids”
                                  26   without discussing the categories in which I.R. falls or the test to be applied to someone in that
                                       category, Pl.’s Mot. at 15), skip incoherently between arguments within a given section, fail to
                                  27   distinguish between two different ALJs’ decisions (only one of which is on appeal here), and
                                       generally do not meet the standards this Court expects from a licensed attorney. Counsel is
                                  28   admonished that future briefs resembling those submitted here may result in a referral to the
                                       Court’s Standing Committee on Professional Conduct.
                                                                                          11
                                         Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 12 of 22




                                   1   record” to resolve the conflict between the VE’s testimony and the DOT. Reply (dkt. 24) at 2 &

                                   2   n.1 (citing, e.g., Zavalin v. Colvin, 778 F.3d 842 (9th Cir. 2015)).

                                   3                2. Whether the ALJ Erroneously Discredited I.R.’s Symptoms Testimony
                                   4          Additionally, I.R. contends that the ALJ erroneously discredited her symptoms testimony

                                   5   “without offering specific, clear and convincing reasons for doing so.” Pl.’s Mot. at 13–14, 16.

                                   6   This section of I.R.’s motion does not identify any specific portions of her testimony, but she

                                   7   references Dr. Ferguson’s “diagnos[es]” of “episodes of numbness in the fingers of [I.R.’s] right

                                   8   hand,” “chronic pain in both [of I.R.’s] thumbs,” and I.R.’s inability to flex her left thumb due to

                                   9   pain, id. at 14 (citations omitted, including a citation to the previous ALJ’s decision), and a

                                  10   separate background section of her motion recounts I.R.’s testimony that her “fingers cramp up,”

                                  11   id. at 7 (quoting AR at 37). Although I.R.’s argument is not entirely clear, she contends that if her

                                  12   testimony regarding the symptoms in her hands were credited, she is disabled because a “strong
Northern District of California
 United States District Court




                                  13   grip strength is necessary for lifting and carrying 50 or more [pounds] required for medium work

                                  14   and specifically working as a fast food worker.” Id. at 14 (“The ALJ ‘s [sic] findings as to

                                  15   limitations is [sic] reasonable. However his finding [that I.R.] can perform medium work, or any

                                  16   work dependent on handling and gripping is not supported by medical evidence.”). According to

                                  17   I.R., she is entitled to a remand for an immediate award of benefits under the Ninth Circuit’s

                                  18   “credit-as-true” doctrine. Id. at 16–17 (citations omitted).

                                  19          The Commissioner argues that the ALJ was justified in discrediting I.R.’s symptom

                                  20   testimony because this testimony was undermined by other portions of her testimony and is

                                  21   inconsistent with the objective evidence. Comm’r’s Mot. at 7–8. The Commissioner also

                                  22   contends that I.R. has waived any argument based on Dr. Ferguson’s treatment records because

                                  23   they pre-date the previous ALJ’s decision, which I.R. has not challenged. Id. at 8 (citing Morales

                                  24   v. Astrue, 852 F. App’x 843, 844 (9th Cir. 2007)). Further, the Commissioner argues that Dr.

                                  25   Ferguson did not render any “opinion” that the ALJ was required to consider, and that the contents

                                  26   of her records do not support further limitations on I.R.’s ability to handle and finger. Id.

                                  27   (citations omitted). Lastly, if the Court finds error, the Commissioner contends that it should

                                  28   remand for further proceedings to allow the ALJ to determine whether further limitations are
                                                                                         12
                                           Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 13 of 22




                                   1   appropriate and whether jobs exist for individuals with such limitations.8 Id. at 8–10.

                                   2           In her reply brief, I.R. again argues that the ALJ erroneously discredited her symptoms

                                   3   testimony, but she again fails to reference any specific portion of her testimony. Reply at 3–4.

                                   4   Likewise, I.R. again references Dr. Ferguson’s treatment records, but states only that “Dr.

                                   5   Ferguson diagnose[d] her with chronic pain in both thumbs, worse on left side” and an inability

                                   6   “to flex [her] left thumb due to pain.” Id. at 3 (citing AR at 316). Finally, while I.R. raised no

                                   7   argument regarding her neuropathy or other foot impairments in her motion, and identifies no

                                   8   relevant testimony or evidence in her reply, she argues for the first time in her reply that “her

                                   9   impairments primarily due to diabetic neuropathy[] prevent her from being able to perform fast

                                  10   food work” and that the ALJ “failed to address her inability to stand or use both hands for more

                                  11   than short periods of the day.” Id. at 1 (emphasis added).

                                  12                3. Whether the “Grids” Compel a Finding of Disability
Northern District of California
 United States District Court




                                  13           I.R. argues briefly in her motion that the Medical-Vocational Profiles, commonly known as

                                  14   the “grids,” compel a finding of disability because I.R. “cannot perform her past work or medium

                                  15   work because she is limited to occasional fingering and handling,” but this section of her motion

                                  16   does not address any provision of the grids to explain why such a conclusion is warranted. Pl.’s

                                  17   Mot. at 15. The Commissioner argues that I.R. is capable of medium work and the grids would

                                  18   not deem her disabled, and that regardless, the ALJ permissibly relied on the VE’s testimony

                                  19   rather than the grids to determine that I.R. was not disabled. Comm’r’s Mot. at 5–6. I.R. contends

                                  20   in her reply that that the grids compel a finding of disability because the ALJ’s conclusion that she

                                  21   could perform medium work was not supported by substantial evidence—but again without

                                  22   addressing any particular rule contained in the grids. Reply at 2–3.

                                  23   III.    ANALYSIS

                                  24          A.   Legal Standard
                                  25           District courts have jurisdiction to review the final decisions of the Commissioner and

                                  26
                                  27   8
                                         The Commissioner also objects, for the record, to the Ninth Circuit’s “credit-as-true” doctrine,
                                  28   but does not dispute that this Court is bound by precedent establishing and reaffirming that
                                       doctrine. Comm’r’s Mot. at 9.
                                                                                        13
                                         Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 14 of 22




                                   1   have the power to affirm, modify, or reverse the Commissioner’s decisions, with or without

                                   2   remanding for further administrative proceedings. 42 U.S.C. § 405(g); see also id. § 1383(c)(3).

                                   3          When asked to review the Commissioner’s decision, the Court takes as conclusive any

                                   4   findings of the Commissioner which are free from legal error and supported by “substantial

                                   5   evidence.” 42 U.S.C. § 405(g). Substantial evidence is “such evidence as a reasonable mind

                                   6   might accept as adequate to support a conclusion,” and it must be based on the record as a whole.

                                   7   Richardson v. Perales, 402 U.S. 389, 401 (1971). “‘Substantial evidence’ means more than a

                                   8   mere scintilla,” id., but “less than a preponderance.” Desrosiers v. Sec’y of Health & Human

                                   9   Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citation omitted). Even if the Commissioner’s findings

                                  10   are supported by substantial evidence, the decision should be set aside if proper legal standards

                                  11   were not applied when weighing the evidence. Benitez v. Califano, 573 F.2d 653, 655 (9th Cir.

                                  12   1978) (quoting Flake v. Gardner, 399 F.2d 532, 540 (9th Cir. 1978)). In reviewing the record, the
Northern District of California
 United States District Court




                                  13   Court must consider both the evidence that supports and detracts from the Commissioner’s

                                  14   conclusion. Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing Jones v. Heckler, 760

                                  15   F.2d 993, 995 (9th Cir. 1985)).

                                  16          If the Court identifies defects in the administrative proceeding or the ALJ’s conclusions,

                                  17   the Court may remand for further proceedings or for a calculation of benefits. See Garrison v.

                                  18   Colvin, 759 F.3d 995, 1019–21 (9th Cir. 2014).

                                  19        B.    The ALJ Did Not Adequately Resolve Apparent Conflicts Between the VE’s
                                                  Testimony and the DOT
                                  20
                                  21          “Although evidence provided by a vocational expert ‘generally should be consistent’ with

                                  22   the Dictionary of Occupational Titles, ‘[n]either the [DOT ] nor the [vocational expert] . . .

                                  23   evidence automatically “trumps” when there is a conflict.’” Massachi v. Astrue, 486 F.3d 1149,

                                  24   1153 (9th Cir. 2007) (quoting SSR 00-4P, 2000 WL 1898704, at *2 (Dec. 4, 2000)) (some

                                  25   alterations in original). As the Ninth Circuit has explained, Social Security Ruling 00-4p

                                  26   “unambiguously provides that ‘[w]hen a [vocational expert] . . . provides evidence about the

                                  27   requirements of a job or occupation, the adjudicator has an affirmative responsibility to ask about

                                  28   any possible conflict between that [vocational expert] . . . evidence and information provided in
                                                                                        14
                                         Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 15 of 22




                                   1   the [DOT],’” and that the ALJ “‘will ask’ the vocational expert ‘if the evidence he or she has

                                   2   provided’ is consistent with the [DOT] and obtain a reasonable explanation for any apparent

                                   3   conflict.” Id. at 1152–53 (quoting SSR 00-4p, 2000 WL 1898704, at *2) (some alterations in

                                   4   original; footnotes omitted).

                                   5          Accordingly, if a VE’s opinion that a claimant is able to perform work “conflicts with, or

                                   6   seems to conflict with, the requirements listed in the [DOT], then the ALJ must ask the expert to

                                   7   reconcile the conflict before relying on the expert to decide if the claimant is disabled.” Gutierrez

                                   8   v. Colvin, 844 F.3d 804, 807 (9th Cir. 2016) (citation omitted). Specifically, the ALJ “must ask

                                   9   the expert to explain the conflict and ‘then determine whether the vocational expert’s explanation

                                  10   for the conflict is reasonable’ before relying on the expert’s testimony to reach a disability

                                  11   determination.” Zavalin v. Colvin, 778 F.3d 842, 846 (9th Cir. 2015) (citations omitted).

                                  12   Otherwise, the ALJ’s “failure to resolve an apparent inconsistency may leave . . . a gap in the
Northern District of California
 United States District Court




                                  13   record that precludes [the court] from determining whether the ALJ’s decision is supported by

                                  14   substantial evidence.” Id. (citation omitted).

                                  15          In order to “trigger the ALJ’s obligation to inquire further,” however, the conflict between

                                  16   the VE’s testimony and the DOT “must be ‘obvious or apparent.’” Lamear, 865 F.3d at 1205

                                  17   (quoting Gutierrez, 844 F.3d at 808). In other words, the VE’s testimony typically “must be at

                                  18   odds with the [DOT’s] listing of job requirements that are essential, integral, or expected.”

                                  19   Gutierrez, 844 F.3d at 808. In two recent cases, the Ninth Circuit has provided guidance on this

                                  20   “fact-dependent” standard. Id.

                                  21          In Gutierrez, the VE opined that an individual with Ms. Gutierrez’s limitations—including

                                  22   not being able to “lift more than five pounds with her right arm or lift that arm above her

                                  23   shoulder”—could perform work as a cashier. Id. at 807. The ALJ “then specifically asked the

                                  24   expert if his opinion was consistent with the description of cashiering set forth in the [DOT], and

                                  25   the expert said it was,” without acknowledging that the DOT “specifies that cashiers must engage

                                  26   in frequent ‘reaching.’” Id. On review, the Ninth Circuit explained that because the DOT

                                  27   describes “occupations” rather than “specific jobs,” there may be some tasks within a DOT

                                  28   occupational description that are not “essential, integral, or expected” for every job within the
                                                                                         15
                                         Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 16 of 22




                                   1   occupation. Id. at 807–08. When there are potential conflicts between a VE’s testimony and such

                                   2   nonessential tasks, the court reasoned, the potential conflicts are “less likely to qualify as apparent

                                   3   conflicts that the ALJ must ask about,” especially when the occupation is a “familiar one.” Id. at

                                   4   808. Accordingly, the Ninth Circuit observed that the DOT’s “windy, highly technical, 1000-

                                   5   word” occupational description states that a cashier “may need to ‘reach frequently,’” but its

                                   6   examples of “Cafeteria Cashier,” “Store Cashier,” and “Change-Booth Cashier” contemplate

                                   7   “mundane functions as making change, operating a cash register, selling tickets, and scanning

                                   8   Universal Product Codes—none of which require overhead reaching.” Id. (citation omitted).

                                   9   Additionally, the court stated that common experience suggests that it is “unlikely and

                                  10   unforeseeable” that a cashier will need to reach overhead, and that even in the “exceptional

                                  11   circumstances” when a cashier must reach overhead, they can do so with only one arm. Id. at

                                  12   808–09 & n.2. Consequently, there was no apparent conflict between the VE’s testimony and the
Northern District of California
 United States District Court




                                  13   DOT that needed to be reconciled. Id. at 809.

                                  14          Meanwhile, in Lamear, the VE opined that an individual with Mr. Lamear’s limitations—

                                  15   including “being able only ‘occasionally’ to handle, finger, and reach overhead with his left, non-

                                  16   dominant hand and arm”—could perform work as an office helper, mail clerk, or parking lot

                                  17   cashier, without acknowledging that the DOT describes these occupations as requiring “frequent”

                                  18   handling. 865 F.3d at 1203. The VE “did not explain how [Mr. Lamear] could do this work with

                                  19   his left hand and arm limitations, and the ALJ never asked the VE to reconcile any potential

                                  20   inconsistency between [Mr. Lamear’s] manipulative limitations and the DOT’s job descriptions.”

                                  21   Id. at 1204. The Ninth Circuit observed that, based on common experience, it was not likely and

                                  22   foreseeable that an individual with Mr. Lamear’s limitations could perform their duties in these

                                  23   occupations. Id. at 1205. To the contrary, the DOT’s “lengthy” job descriptions “strongly

                                  24   suggest[ed]” the opposite: an office helper, mail clerk, or parking lot cashier likely would need

                                  25   both hands “to perform ‘essential, integral, or expected’ tasks in an acceptable and efficient

                                  26   manner.” Id. (citation omitted). Specifically, the Ninth Circuit noted that the DOT indicates that

                                  27   these occupations require “‘frequently’ engaging in handling, fingering, and reaching” and their

                                  28   general tasks include “opening and sorting mail, stuffing envelopes, distributing paperwork, and
                                                                                         16
                                         Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 17 of 22




                                   1   counting change.” Id. at 1205–06 (citations omitted). Consequently, the court reversed and

                                   2   remanded to allow the ALJ to “ask the VE to reconcile these jobs with [Mr. Lamear’s] left hand

                                   3   limitations.” Id. at 1206.

                                   4          As explained above, in the present case, the VE opined that an individual limited to

                                   5   occasionally handling and fingering with the non-dominant hand and frequently handling and

                                   6   fingering with the dominant hand can perform the occupations of fast food worker, hand packager,

                                   7   machine packager, and home attendant, and he agreed that his testimony was consistent with the

                                   8   DOT. AR 49–51. The VE also testified that an individual limited to occasionally handling and

                                   9   fingering with both hands could not perform these occupations because they require the use of at

                                  10   least one hand more than one-third of the time. Id. at 50–52. When the ALJ asked the VE

                                  11   whether his testimony regarding the occupation of fast food worker was “consistent with the

                                  12   DOT,” the VE responded that it was based on his experience “in watching people” and that he
Northern District of California
 United States District Court




                                  13   believed it was consistent with the DOT’s “companion work,” such as the Worker Trade Data

                                  14   Book and the Guide for Occupational Exploration (“GOE”). Id. at 50–51. Without further

                                  15   questioning, the ALJ adopted the VE’s opinion that an individual limited to occasional handling

                                  16   and fingering with the non-dominant hand can perform the occupations of fast food worker,

                                  17   machine packager, hand packager, and home attendant. Id. 21–22. So, if this opinion was in

                                  18   apparent conflict with the DOT, the ALJ erred in accepting it without first asking the VE to

                                  19   explain the conflict and determining that any such explanation was reasonable.

                                  20          The Court concludes that the VE’s opinion was in apparent conflict with the DOT. First,

                                  21   each relevant listing in the DOT “strongly suggest[s] that it is likely and foreseeable that using

                                  22   both hands would be necessary to perform ‘essential, integral, or expected’ tasks in an acceptable

                                  23   and efficient manner.” Lamear, 865 F.3d at 1205 (quoting Gutierrez, 844 F.3d at 808). For

                                  24   example, a fast food worker “depresses keys of multicounting machine to simultaneously record

                                  25   order and compute bill”; “assembles items on serving tray or in takeout bag”; “[p]resses lids onto

                                  26   beverages and places beverages on serving tray or in takeout container”; and “[r]eceives

                                  27   payment.” DOT 311.472-01, 1991 WL 672682. A hand packager “[p]ackages materials and

                                  28   products manually,” which includes tasks such as “[w]rap[ping] . . . material,” and “[n]ail[ing],
                                                                                         17
                                           Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 18 of 22




                                   1   glu[ing], or clos[ing] and seal[ing] containers.” DOT 920.685-018, 1991 WL 687916. A machine

                                   2   packager “[m]akes minor adjustments or repairs [to packaging machines], such as opening valves,

                                   3   changing forming and cutting dies, setting guides, or clearing away damaged product containers”;

                                   4   feeding products into the machines; pressing buttons; and moving levers. DOT 920.685-078,

                                   5   1991 WL 687942. Lastly, a home attendant “[c]ares for elderly, convalescent, or handicapped

                                   6   persons” in their homes, which includes tasks such as “[c]hang[ing] bed linens, wash[ing] and

                                   7   iron[ing] patient’s laundry, and clean[ing] patient’s quarters”; preparing and serving food;

                                   8   assisting patients to move, dress, bathe, and groom; administering medications; and applying

                                   9   treatments. DOT 354.377-014, 1991 WL 672933. Second, according to the GOE,9 fast food

                                  10   workers, hand packagers, and machine packagers must “constantly” handle and “frequently”

                                  11   finger, while home attendants must “frequently” handle and “occasionally” finger. See GOE

                                  12   09.04.01 (fast food worker), 1991 WL 672682; GOE 06.04.38 (hand packager), 1991 WL 687942;
Northern District of California
 United States District Court




                                  13   GOE 06.04.38 (machine packager), 1991 WL 687942; GOE 10.03.03 (home attendant), 1991 WL

                                  14   672933. Thus, even if one were to assume that these occupational requirements are unilateral

                                  15   (insofar as they require constant, frequent, or occasional use of only one hand), an individual with

                                  16   I.R.’s limitations—occasional handling and fingering with one hand and frequent handling and

                                  17   fingering with the other—could not perform the occupations of fast food worker, hand packager,

                                  18   and machine packager because each requires a minimum of constant handling, which the ALJ did

                                  19   not find I.R. capable of doing with either hand. Moreover, where the GOE does not specify

                                  20
                                  21   9
                                         Requirements for capabilities like handling and fingering typically appear in the GOE rather
                                  22   than in the DOT itself, although the DOT includes cross references to relevant listings in the GOE,
                                       and many sources for DOT listings include GOE listings alongside them. Published opinions by
                                  23   the Ninth Circuit have generally treated requirements included in the GOE interchangeably with
                                       DOT definitions without specifically identifying the distinction between the two, including in
                                  24   Lamear and Gutierrez. See, e.g. Lamear, 865 F.3d at 1203 (attributing GOE requirements for
                                       frequent handling, fingering, and reaching to the DOT, and holding that an ALJ erred in failing to
                                  25   reconcile a conflict between the VE’s testimony and that requirement); Gutierrez, 844 F.3d at 807
                                       (attributing a GOE requirement for frequent reaching to the DOT). One unpublished decision
                                  26   distinguished between the two sources and declined to consider a requirement stated only in the
                                       GOE. Mondragon v. Astrue, 364 F. App’x 346, 349 n.2 (9th Cir. 2010). Because Lamear and
                                  27   Gutierrez are binding precedent, Mondragon is not, and the Commissioner has not argued here
                                       that any distinction between the DOT and GOE is relevant, the Court treats the handling and
                                  28   fingering requirements stated in the GOE as part of the DOT’s definitions of the relevant
                                       occupations.
                                                                                        18
                                            Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 19 of 22




                                   1   whether its handling requirements for a particular occupation are bilateral and common experience

                                   2   does not provide a clear answer, an ALJ must inquire as to that issue, which the ALJ did not do

                                   3   here. See Lamear, 865 F.3d at 1206. The Court “cannot say that, based on common experience, it

                                   4   is likely and foreseeable” that a fast food worker, a hand packager, a machine packager, or a home

                                   5   attendant with I.R.’s handling and fingering limitations could perform their duties. Id. at 1205.

                                   6           Because the DOT’s occupational descriptions, the GOE’s occupational requirements, and

                                   7   common experience suggest that each of the identified occupations requires using both hands

                                   8   more than one third of the time and using one hand more than two-thirds of the time there were

                                   9   apparent conflicts between the VE’s testimony and the DOT that the ALJ was required to inquire

                                  10   about and resolve. Cf. Williams v. Berryhill, No. 16-cv-01105-KAW, 2017 WL 4156195, at *4–5

                                  11   (N.D. Cal. Sept. 18, 2017) (remanding for an ALJ to reconcile any conflict between a VE’s

                                  12   opinions that an individual who could not engage in “repetitive, forceful gripping” with their
Northern District of California
 United States District Court




                                  13   nondominant hand could perform certain occupations, including as a fast food worker, with the

                                  14   handling requirements listed in the DOT or GOE). “Absent anything in the record to explain

                                  15   th[ese] apparent discrepanc[ies],” the Court must reverse and remand for further proceedings.10

                                  16
                                  17   10
                                          Some district courts within this circuit have denied challenges to an ALJ’s reliance at step four
                                  18   on a VE’s testimony allegedly in conflict with the DOT in part on the ground that the claimant
                                       carries the burden at step four to prove that they cannot perform their past relevant work. See
                                  19   Austin v. Saul, No. 19-CV-604-JM(WVG), 2020 WL 4336071, at *44 (S.D. Cal. July 28, 2020),
                                       adopted, 2020 WL 5077738 (S.D. Cal. Aug. 26, 2020); Solomon v. Berryhill, No. 17-CV-2530
                                  20   JLS (BGS), 2019 WL 1205882, at *6–7 (S.D. Cal. Mar. 14, 2019); Guerrero v. Berryhill, No.
                                       3:16-cv-01229-WQH-NLS, 2017 WL 4174257, at *2 (C.D. Cal. Sept. 21, 2017), adopted, 2018
                                  21   WL 823012 (C.D. Cal. Feb. 12, 2018). In the present case, the Commissioner has not defended
                                       the ALJ’s decision on this ground, and the Court is not persuaded that that there is a meaningful
                                  22   distinction between an ALJ’s reliance on a VE’s testimony allegedly in conflict with the DOT at
                                       step four and at step five. See Cindie L. Z. v. Comm’r of Soc. Sec., No. 2:18-CV-01074-RSL-
                                  23   DWC, 2019 WL 2477811, at *3 (W.D. Wash. May 20, 2019), adopted, 2019 WL 2475920 (W.D.
                                       Wash. June 13, 2019) (holding that an ALJ erred at step four in relying on a VE’s opinion in
                                  24   apparent conflict with the DOT that an individual with the claimant’s limitations could perform
                                       the claimant’s past relevant work); Fowler v. Berryhill, No. 3:16-cv-1520-SI, 2018 WL 566217,
                                  25   *3–7 (D. Ore. Jan. 26, 2018) (same); Blaze v. Berryhill, No. CV 16-08238-JDE, 2017 WL
                                       5633026, at *6 (C.D. Cal. Nov. 20, 2017) (same). “Although the burden of proof lies with the
                                  26   claimant at step four, the ALJ still has a duty to make the requisite factual findings to support his
                                       conclusion.” Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir. 2001) (citations omitted). And an
                                  27   ALJ’s “failure to resolve an apparent inconsistency may leave . . . a gap in the record that
                                       precludes [the court] from determining whether the ALJ’s decision is supported by substantial
                                  28   evidence.” Zavalin, 778 F.3d at 846 (citation omitted); see also SSR 00-4p, 2000 WL 1898704, at
                                       *2 (Dec. 4, 2000).
                                                                                          19
                                         Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 20 of 22




                                   1   Lamear 865 F.3d at 1206.

                                   2        C.    The Court Does Not Reach I.R’s Other Arguments
                                   3          I.R. also argues that the ALJ erroneously discredited her symptoms testimony, and

                                   4   suggests that the ALJ may have erred in considering medical opinion evidence, although her

                                   5   arguments on that point are far from clear. Mot. at 13–14, 16; Reply at 3–4. I.R. asserts that,

                                   6   applying the credit-as-true doctrine to her symptom testimony, the case should be remanded for an

                                   7   award of benefits rather than further proceedings. Mot. at 16; Reply at 3–4.

                                   8          “When the ALJ denied benefits and the court finds error, the court ordinarily must remand

                                   9   to the agency for further proceedings before directing an award of benefits.” Leon, 880 F.3d at

                                  10   1045 (citing Treichler, 775 F.3d at 1099). “[A]n ALJ’s failure to provide sufficiently specific

                                  11   reasons for rejecting the testimony of a claimant or other witness does not, without more, require

                                  12   the reviewing court to credit the testimony as true.” Treichler, 775 F.3d at 1106. In appropriate
Northern District of California
 United States District Court




                                  13   circumstances, however, the court may order immediate award of benefits under the Ninth

                                  14   Circuit’s “credit-as-true” rule. Leon, 880 F.3d at 1045 (citing Garrison, 759 F.3d at 1019).

                                  15          The district court may remand to the ALJ to calculate and award benefits when: (1) “the

                                  16   ALJ failed to provide legally sufficient reasons for rejecting evidence, whether claimant testimony

                                  17   or medical opinion”; (2) “there are [no] outstanding issues that must be resolved before a disability

                                  18   determination can be made” and “further administrative proceedings would [not] be useful”; and

                                  19   (3) “on the record taken as a whole, there is no doubt as to disability.” Leon, 880 F.3d at 1045

                                  20   (citations and internal quotation marks omitted); Varney v. Sec’y of Health & Human Servs., 859

                                  21   F.2d 1396, 1401 (9th Cir. 1988) (emphasizing that the credit-as-true rule applies to both claimant

                                  22   testimony and medical opinion evidence); see also Garrison, 759 F.3d at 1021 (holding that a

                                  23   district court abused its discretion in declining to apply the “credit as true” rule to an appropriate

                                  24   case). The credit-as-true rule does not apply “when the record as a whole creates serious doubt as

                                  25   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act,”

                                  26   Garrison, 759 F.3d at 1021, when “there is a need to resolve conflicts and ambiguities,” Treichler,

                                  27   775 F.3d at 1101, or when there is ambiguity about when the claimant’s disability began that is not

                                  28   solved by the evidence credited as true. See Dominguez v. Colvin, 808 F.3d 403, 409 (9th Cir.
                                                                                          20
                                         Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 21 of 22




                                   1   2015). This credit-as-true rule, which is “settled” in the Ninth Circuit, Garrison, 759 F.3d at 999,

                                   2   is intended to encourage careful analysis by ALJs, avoid duplicative hearings and burden, and

                                   3   reduce delay and uncertainty facing claimants, many of whom “suffer from painful and

                                   4   debilitating conditions, as well as severe economic hardship.” Id. at 1019 (quoting Varney, 859

                                   5   F.2d at 1398–99).

                                   6          Here, I.R. has for the most part failed to identified any particular testimony or evidence

                                   7   that should be credited as true and would compel a finding of disability. I.R.’s arguments for

                                   8   finding her disabled as a matter of law, whether under the “grids” or otherwise, generally turn on

                                   9   her purported inability to perform her past work. See, e.g., Mot. at 15–16. She suggests that if her

                                  10   symptoms testimony were credited, she is disabled because “[a] strong grip strength is necessary

                                  11   for lifting and carrying 50 or more [pounds] required for medium work and specifically working

                                  12   as a fast food worker.” Id. at 14. But I.R. does not identify any symptoms testimony that would
Northern District of California
 United States District Court




                                  13   show she could not lift that weight, nor any basis to depart from the VE’s testimony that her past

                                  14   relevant work as a fast food worker is “light work” both generally and as performed, see AR at 49,

                                  15   which under relevant regulations “involves lifting no more than 20 pounds at a time with frequent

                                  16   lifting or carrying of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b); see also GOE

                                  17   09.04.01, 1991 WL 672682 (classifying the occupation of fast food worker as light work).

                                  18   Moreover, I.R. testified that the heaviest amount of weight that she had to lift while working at

                                  19   Popeye’s was “maybe three pounds”—“like light boxes with like cups in it.” AR at 48; see Pinto

                                  20   v. Massanari, 249 F.3d 840, 844–45 (9th Cir. 2001) (noting that the ability to engage in past work

                                  21   may be satisfied by a claimant’s capacity for either the work as actually performed or the typical

                                  22   requirements of the occupation). To the extent I.R. might be able to show that she is disabled

                                  23   based on her limited handling and fingering abilities, any such determination would require further

                                  24   proceedings to reconcile the VE’s testimony regarding the demands of her past work with the

                                  25   DOT and GOE, as discussed above. I.R.’s passing references to her lower body impairments—

                                  26   primarily in her reply, without citation to evidence—provide no more clear basis for finding her

                                  27   disabled if any testimony or other evidence were credited.

                                  28          I.R. has not met her burden to show that she is entitled to the extraordinary remedy of
                                                                                        21
                                            Case 3:19-cv-05934-JCS Document 25 Filed 03/19/21 Page 22 of 22




                                   1   remanding the case for an award of benefits, rather than the typical approach of remand for further

                                   2   proceedings. See Leon, 880 F.3d at 1045 (“[T]he court ordinarily must remand to the agency for

                                   3   further proceedings before directing an award of benefits.”). Any error in the ALJ’s treatment of

                                   4   symptom testimony or medical opinion evidence thus would not entitle I.R. to relief beyond that

                                   5   which is required to address the ALJ’s error in failing to consider the discrepancy between the

                                   6   VE’s testimony and the DOT and GOE, as discussed above—remand for further administrative

                                   7   proceedings. The Court therefore declines to address I.R.’s difficult-to-follow arguments on these

                                   8   issues in detail, but instructs the Commissioner to consider on remand whether all aspects of the

                                   9   ALJ’s decision are supported by substantial evidence.

                                  10   IV.     CONCLUSION

                                  11           For the reasons discussed above, I.R.’s motion is GRANTED in part, the Commissioner’s

                                  12   motion is DENIED, and the case is REMANDED for further administrative proceedings
Northern District of California
 United States District Court




                                  13   consistent with this order.11 The Clerk shall enter judgment in favor of I.R. and close the case.

                                  14           IT IS SO ORDERED.

                                  15   Dated: March 19, 2021

                                  16                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  17                                                   Chief Magistrate Judge
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26   11
                                          I.R. summarily requests in her motion and reply that the Court award her attorney’s fees
                                  27   pursuant to the Equal Access to Justice Act, 38 U.S.C. § 2412(d), without any explanation in
                                       either brief as to why such relief is warranted. Mot. at 17; Reply at 4. The Court denies this
                                  28   request without prejudice. The parties should attempt to reach an agreement on attorney’s fees
                                       before any separate motion for fees is brought by I.R. or her counsel.
                                                                                         22
